        Case 4:19-cv-04205-JST Document 36 Filed 02/03/20 Page 1 of 5




 1 Stephen J. Akerley (SBN 160757)
     sjakerley@mintz.com
 2 Adrian Kwan (SBN 300032)
     akwan@mintz.com
 3 MINTZ LEVIN COHN FERRIS GLOVSKY
 4 AND POPEO, P.C.
   44 Montgomery Street, 36th Floor
 5 San Francisco, CA 94104
   Tel: (415) 432-6000
 6 Fax: (415) 432-6001
   Attorneys for Plaintiff Chad Robert Kester
 7
 8    Xavier Becerra
 9    Attorney General of California
      DAMON MCCLAIN
10    Supervising Deputy Attorney General
      PREETI K. BAJWA
11    Deputy Attorney General
      State Bar No. 232484
12
         1515 Clay St., 20th Floor
13       Oakland, CA 94612
         Telephone: (510) 879-0980
14       Fax: (510) 622-2270
         E-mail: Preeti.Bajwa@doj.ca.gov
15   Attorneys for Defendants Diaz, Allison, and Foss
16
17                                UNITED STATES DISTRICT COURT
18                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
     CHAD KESTER,                                       Case No. 19-cv-4205-JST
20
                           Plaintiff,                   STIPULATION AND
21
                                                        [PROPOSED] ORDER
22       vs.

23 RALPH DIAZ, et al.;                              Assigned Judge: The Honorable Jon S. Tigar
24                         Defendants.
25
26
27
28

                                                                               Case No. 19-cv-4205-JST
                                                                 STIPULATION AND [PROPOSED] ORDER
        Case 4:19-cv-04205-JST Document 36 Filed 02/03/20 Page 2 of 5




 1          Pursuant to Local Rule 7-12, the Plaintiff Chad Robert Kester (“Plaintiff”) and Defendants

 2 Ralph Diaz, Kathleen Allison, and Tammatha Foss (collectively, “Defendants”), by and through
 3 their respective counsel, hereby stipulate to the following:
 4          WHEREAS, on July 22, 2019, Plaintiff filed an application for a temporary restraining order

 5 based on his anticipated transfer out of Salinas Valley State Prison Sensitive Needs Yard (“SNY”)
 6 to California Institution for Men (“CIM”) Level II Non-Designated Programming Facility (“NDPF),
 7 alleging that it was unduly dangerous for him to be so moved to a NDPF or to be housed with general
 8 population (“GP”) inmates;
 9          WHEREAS, on August 7, 2019, Plaintiff was transferred to a SNY at Correctional Training

10 Facility (“CTF”);
11          WHEREAS, on August 23, 2019, the Court granted-in-part Plaintiff’s application for a

12 temporary restraining order (the “TRO”) enjoining Defendants from placing Plaintiff on a NDPF
13 yard or otherwise housing him with GP inmates;
14          WHEREAS, on October 1, 2019, the Court dissolved the TRO, in part, because “plaintiff is

15 housed on an SNY yard; his next classification (housing placement) hearing is May 2020; [and] it
16 is not confirmed that his SNY yard will convert to an NDPF within sixty days”;
17          WHEREAS, on November 21, 2019, Plaintiff filed a motion for reconsideration in good

18 faith under the belief that the SNY where Plaintiff is currently housed would be converted to a NDPF
19 by February 2020;
20          NOW, THEREFORE, IT IS STIPULATED by and between the parties through their

21 respectively undersigned attorneys as follows:
22          1.     Defendants will provide Plaintiff’s counsel of record with thirty (30) days’ notice of

23 any anticipated transfer of Plaintiff to any non-SNY, in order to enable him to take any protective
24 measures to oppose such a transfer. Any such notice shall be made in writing and the parties agree
25 that electronic mail correspondence will satisfy this requirement.
26          2.     Defendants will provide Plaintiff’s counsel of record with thirty (30) days’ notice

27 before the conversion of the SNY where Plaintiff is currently housed to a NDPF in order to enable
28 him to take any protective measures to oppose such conversion or to seek judicial relief from being

                                                    -1-                         Case No. 19-cv-4205-JST
                                                                  STIPULATION AND [PROPOSED] ORDER
        Case 4:19-cv-04205-JST Document 36 Filed 02/03/20 Page 3 of 5




 1 housed with GP inmates. Any such notice shall be made in writing and the parties agree that
 2 electronic mail correspondence will satisfy this requirement.
 3          3.     Nothing in this stipulation should be construed as to restrict Defendants’ ability to

 4 transport Plaintiff without the aforesaid notice to places under emergency circumstances, such as to
 5 a court, hospital, or other facility for medical or psychiatric treatment, or if an emergency transfer
 6 to a higher security level is necessary. Notice in that case will be provided when reasonably
 7 possible.
 8          4.     With these representations and understandings between the Parties through their

 9 respective undersigned attorneys, Plaintiff will file and serve a Notice of Withdrawal of Plaintiff’s
10 Motion for Reconsideration (ECF No. 25) within seven (7) days of the signing of this Stipulation
11 and Proposed Order.
12          IT IS SO STIPULATED.

13   Dated: February 3, 2020                       MINTZ LEVIN COHN FERRIS
                                                   GLOVSKY AND POPEO PC
14
15                                                 By:      /s/ Adrian Kwan
                                                           Stephen J. Akerley
16                                                         Adrian Kwan
17
                                                           Attorneys for Plaintiff
18
     Dated: February 3, 2020                       CALIFORNIA ATTORNEY GENERALS OFFICE
19
20                                                 By:      /s/ Preeti Kaur Bajwa
                                                           Preeti Kaur Bajwa
21
                                                           Damon Grant McClain
22
                                                           Attorneys for Defendants
23
24
25
26
27
28

                                                     -2-                         Case No. 19-cv-4205-JST
                                                                   STIPULATION AND [PROPOSED] ORDER
        Case 4:19-cv-04205-JST Document 36 Filed 02/03/20 Page 4 of 5




 1                                      FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I, Adrian Kwan, attest that concurrence

 3 in the filing of this document has been obtained from each of the other signatories. I declare under
 4 penalty under the laws of the United States of America that the foregoing is true and correct.
 5 Executed this 3rd day of February 2020, at San Francisco, California.
 6                                                                 /s/ Adrian Kwan
                                                                   Adrian Kwan
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-                        Case No. 19-cv-4205-JST
                                                                  STIPULATION AND [PROPOSED] ORDER
         Case 4:19-cv-04205-JST Document 36 Filed 02/03/20 Page 5 of 5




 1                                            [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED THAT,

 3          1.      Defendants will provide Plaintiff’s counsel of record with thirty (30) days’ notice

 4 of any anticipated transfer of Plaintiff to any non-SNY, in order to enable him to take any
 5 protective measures to oppose such a transfer. Any such notice shall be made in writing and the
 6 parties agree that electronic mail correspondence will satisfy this requirement.
 7          2.      Defendants will provide Plaintiff’s counsel of record with thirty (30) days’ notice

 8 before the conversion of the SNY where Plaintiff is currently housed to a NDPF in order to enable
 9 him to take any protective measures to oppose such conversion or to seek judicial relief from
10 being housed with GP inmates. Any such notice shall be made in writing and the parties agree
11 that electronic mail correspondence will satisfy this requirement.
12          3.      Nothing in this stipulation should be construed as to restrict Defendants’ ability to

13 transport Plaintiff without the aforesaid notice to places under emergency circumstances, such as
14 to a court, a hospital, or other facility for medical or psychiatric treatment, or if an emergency
15 transfer to a higher security level is necessary. Notice in that case will be provided when
16 reasonably possible.
17          4.      Plaintiff will file and serve a Notice of Withdrawal of Plaintiff’s Motion for

18 Reconsideration (ECF No. 25) within seven (7) days of the signing of this Stipulation and
19 Proposed Order.
20
21 Date: February __, 2020                                  ____________________________________
                                                            HONORABLE JON S. TIGAR
22                                                          United States District Judge
23
24
25
26
27
28

                                                      -4-                       Case No. 19-cv-4205-JST
                                                                  STIPULATION AND [PROPOSED] ORDER
